DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 05/10/2021.
Claims 1-9, 12, 13 and 17-19 has been amended.
Claims 14-16 were previously cancelled.
Claim 20 is new.
Claims 1-9, 12-13 and 17-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 05/10/2021, with respect to rejection of the claims under 35 USC 112 have been fully considered and are persuasive.  The rejection of the claims under 35 USC 112 has been withdrawn. 
Applicant’s arguments, see remarks, filed 05/10/2021, with respect to rejection of the claims under 35 USC 103 have been fully considered and are persuasive.  The rejection of the claims under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-9, 12-13 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a display apparatus for an operational force for displaying information contents of different information types of a guidance system, comprising: 
a display wearable by the operational force and comprising a plurality of visually distinguishable segments, wherein to each of the segments at least one of the information types is assigned, wherein the respective segment is configured to visually output a current information content of the information type assigned to the segment, and a control unit couplable to the guidance system for controlling the display, wherein the display apparatus is formed as a mask wearable in front of the face of the operational force or the display apparatus is formed as glasses or a glasses extension wearable by the operational force,
wherein, when the display apparatus is worn the visually distinguishable segments are arranged in a peripheral field of vision of the operational force, and wherein a number of segments of the plurality of visually distinguishable segments is configured to image an area outside the visual image of the operational force by means of the visual output of the information contents of the information types assigned to the number of segments.

The closest prior art of record is GMBH (EP 1430350) where it teaches  discloses a display apparatus for an operational force for displaying information contents of different information types of a guidance system, comprising: 
a display wearable by the operational force and comprising a plurality of visually distinguishable segments, wherein to each of the segments at least one of the information types is assigned, wherein the respective segment is configured to visually output a current information content of the information type assigned to the segment, and a control unit couplable to the 
Another relevant art is Kobayashi (US 2015/0061974) where it teaches when the display apparatus is worn the visually distinguishable segments are arranged in a peripheral field of vision of the operational force. However, the cited reference fail to individually disclose, or suggest when combined, wherein a number of segments of the plurality of visually distinguishable segments is configured to image an area outside the visual image of the operational force by means of the visual output of the information contents of the information types assigned to the number of segments.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically wherein a number of segments of the plurality of visually distinguishable segments is configured to image an area outside the visual image of the operational force by means of the visual output of the information contents of the information types assigned to the number of segments in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689